GilfilijAN, C, J.
We agree with the conclusion which the trial court seems to have reached on the motion for a new trial, — that this is not a case for the allowance of exemplary or punitive damages. As the words indicate, such damages may, in a proper case, be assessed against a defendant, in addition to the actual damages sustained by plaintiff, as a punishment for the oppressive, malicious, and wanton character of the wrong done to plaintiff. Hotvever reprehensible in morals the conduct of the defendant may have been, — however worthy of punishment, — it would be a travesty of *316justice to punish him for the benefit of the plaintiff, who, through their entire connection, so far as disclosed by the record, was not a whit better than he. The whole history is one of those disgraceful transactions of which courts are sometimes obliged to take cognizance.
If a man knowingly engage himself to marry a woman of evil life and character, as one who has lived in adultery with him, and, without any other cause than her bad character, goes back on his promise, he must respond in whatever actual damages she sustains by his breach of promise, though, as bearing upon the amount of such damages, he may prove her character. But, in respect to damages imposed as a punishment, such a woman cannot stand in the same position as one who is pure and to whose conduct no exception can be taken. To permit her to do so would be too much like obliterating the distinction between virtue and vice, and would be an encouragement to disreputable adventuresses.
It was error for the court below to leave the matter of exemplary damages to the jury.
We are satisfied, as the court below was, that the verdict was, in part at least, made up of such damages. We wish that we could, as the court below endeavored to do, separate the actual from the exemplary damages included in the verdict, and so put an end to the case, and rid the courts of further consideration of it; but that is impossible.
Order reversed.
Mitchell and Buck, JJ., took no part in the decision.
(Opinion published 59 N. W. 198.)